Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.

Response to Amendment
	The amendment filed on 10/22/2020 has been entered.  All previous 112 rejections have been withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pocket extending from the outlet up to the inlet or from the sealing stay up to the driving stay as mentioned in claims 8 and 9, respectively, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites for the at least one pocket to be arranged “in the region” of the inlet and/or outlet; however, no specific guidance is given in the claims or specification to ascertain which positioning would qualify as being “in the region” or, oppositely, out of the region.  This is further complicated by the limitations that the pocket must be “separated” from the inlet and outlet and questions whether a pocket can be “separated” from the inlet/outlet but still be simultaneously arranged “in the region” of the inlet/outlet.  Claim 7 is likewise vague in reciting that the at least one pocket is “in a region” of the sealing/driving stay.  Again Applicant has provided no specific guidance as to which positioning would qualify as being “in the region” or, oppositely, out of the region.  For this reason, Examiner believes these claim limitations are indefinite and requests correction/clarification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 6-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitarai (US 5,711,660).
Claim 1:  Mitarai discloses a rotary pump (Figs. 1-4) comprising a housing (5) featuring a delivery space which comprises an inlet (6) for a fluid on a suction side of the rotary pump and an outlet (7) for the fluid on a pressure side of the rotary pump; an inner rotor (1) which is arranged in the delivery space; an outer rotor (3) which is arranged in the delivery space and forms delivery cells (4) with the inner rotor, wherein an outer circumferential wall of the outer rotor (3) is mounted in a sliding manner on an inner circumferential wall (5B/5C) of the delivery space, wherein the inner circumferential wall of the delivery space and/or the outer circumferential wall of the outer rotor comprises at least one pocket (10B/11B), at least one connection (10/11) fluidically connects the at least one pocket to at least one of the delivery cells (see Figs. 1-3), and wherein the at least one connection is embodied as a groove (10/11) in a base and/or a cover (note base/cover portion grooves depicted in Figs. 2B/4B) which axially delineate the delivery space, wherein the groove is open towards the delivery space (Figs. 2B/4B), and wherein the at least one pocket is separated from the inlet and the outlet (see Figs. 1-4).
Claim 6:  Mitarai further discloses that the at least one pocket is arranged in the region of the outlet and/or the inlet (see Figs. 1-2).  
Claim 7:  Mitarai further discloses that the at least one pocket is arranged in a region of a sealing stay and/or a driving stay (see Figs. 1-4).
Claim 10:  Mitarai further discloses that the inner circumferential wall of the delivery space and/or the outer circumferential wall of the outer rotor comprises at least two pockets (note 10B/11B) which are connected to each other via a connection (note connection gap 12 and see col. 5, lines 20-24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitarai (US 5,711,660) in view of Katsuaki (JP04019375A).
Claims 8-9:  Mitarai discloses the previous limitations.  Mitarai does not disclose that its pocket extends from the outlet or sealing stay up to the inlet or driving stay in the circumferential direction of the outer circumferential wall and/or inner circumferential wall.  However, Katsuaki teaches a pump arrangement which includes a pocket (Fig. 7, note 7) which, as incorporated into the apparatus of Mitarai, would have a portions that could be seen to extend from an outlet or sealing stay up to an inlet or driving stay in the circumferential direction of the outer circumferential wall and/or inner circumferential wall.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a pocket as taught by Katsuaki into the apparatus of Mitarai as it will improve mechanical efficiency by reducing contact area between the rotor and casing as well as holding lubricant to more effectively reduce friction.
11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitarai (US 5,711,660) in view of Moetakef (US20160281711).
Claim 11:  Mitarai teaches the previous limitations.  Mitarai does not disclose an electric drive for its pump.  However, it is well known to drive such pumps with an electric drive as taught by Moetakef (paragraph 17).  It would have been obvious before the effective filing date of the invention to a skilled artisan to drive the pump of Mitarai with an electric motor as taught by Moetakef in order to allow the automated convenience of electronic on/off control of the pump operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746